DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16, 18, 20-27, and 31-33 are pending and Claims 1-12, 16, 18, 20-21, 23-27, and 31-33 have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 10/28/2020 and 06/10/2021 have been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.

Response to Amendment
In the amendment dated 05/19/2022, the following has occurred: Claims 1, 5, and 26-27 have been amended; Claims 28-30 have been canceled; Claims 31-33 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Response to Arguments
Applicant’s arguments with respect to claims 1-12, 16, 18, 20-21, 23-27, and 31-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see pg. 7, filed 05/19/2022, with respect to the 112(b) rejection of claim 21 have been fully considered and are persuasive.  The 112(b) rejection of claim 27 has been withdrawn. 

Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “Applicant has amended claim 5 to include an angled portion of the support bracket. The bracket of Almogy does not have this angled portion as claimed.” – The bracket 485 of Almogy has a portion bent at an angle which is secured to the support pivot connection so that it can be angularly adjusted relative to the post. As such, it reads on the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 recites “the table bracket having an angular adjustment mechanism for providing angular adjustment of respective adjacent sections of a drive shaft located on opposite sides of the support post”. However, in regards to this connection, the specification states: 
“Figures 11, 12 shows bracket 51 with pivot support coupling 58 (e.g. ball and socket joint, pin bushing coupling), having multiple degrees of freedom to provide for both pivot/rotation 50 of the support frame 10 about pivot axis 30 (see figure4) as well as pivot/rotation of the angle between pivot axis 30 and support axis 34.” ([0052])
The specification and drawings disclose that the table bracket mounted to an end of a support post provides a coupling for adjusting the angle of a support frame, and not adjacent drive shaft sections, which are connected to bracket 22. Therefore, one having ordinary skill in the art would find that applicant did not have possession of this feature and as such it is considered to be new matter.
Claims 32-33 are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 each recite the limitation "the drive shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 23-27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (WO 2018/170936) in view of Werner et al. (WO 2015/051267).
Regarding Claim 1, He discloses a solar panel system comprising: a photovoltaic solar panel (He: Fig. 1; 1), the photovoltaic cell for absorbing solar energy; a panel support apparatus including: a support frame (He: Annotated Fig. 1; L) for supporting the solar panel and for positioning the panel frame adjacent to a post pivot connection (He: Annotated Fig. 1; P1, 3); a support post (He: Fig. 1; 2) pivotally coupled to the support frame at the post pivot connection and anchored to an adjacent supporting surface, the support post for positioning the support frame above the adjacent supporting surface; a table bracket (He: Annotated Fig. 1; T) mounted on the support post and extending from an end of the support post, such that the post pivot connection is positioned on the table bracket; and a linear actuator (He: Fig. 1; 4) including a housing, the linear actuator coupled at a proximal end to the support post by a support pivot connection (He: Annotated Fig. 1; P2) with the housing, the housing having an extension member operable between an extended state and a retracted state, the linear actuator coupled at a distal end by a frame pivot connection (He: Annotated Fig. 1; P3) between the extension member and the support frame, the post pivot connection and the frame pivot connection spaced apart from one another on the support frame; wherein a change in a length of the linear actuator results in pivoting of the support frame about the post pivot connection.
He fails to explicitly disclose a photovoltaic solar panel having a panel frame having a planar shape. However, Werner teaches a photovoltaic solar panel (Werner: Annotated Fig. 3; 24, F) having a panel frame (Werner: Annotated Fig. 3; F) having a planar shape and a support frame (Werner: Fig. 3; 38, 62, 64) for supporting the solar panel and for positioning the panel frame adjacent to a post pivot connection (Werner: Fig. 3; 34, 36).
He and Werner are analogous because they are from the same field of endeavor or a similar problem solving area e.g. solar panel supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panels and frame in He with the panel frame, support frame structure, and pivot table bracket connection from Werner, with a reasonable expectation of success, in order to provide a solar panel and frame structure that removes a gap between photovoltaic panels, resulting in increased electricity generation and improved aerodynamics for the system and a pivot connection that compensates for some degree in the rotational variations of the posts so as to reduce stress at the pivot connection (Werner: [0025], [0032]).
Regarding Claim 5, He, as modified, teaches the solar panel system of claim 1 further comprising a support bracket (He: Annotated Fig. 1; B) connected to the support post (He: Fig. 1; 2)  adjacent to the supporting surface, such that the support pivot connection (He: Annotated Fig. 1; P2) is on the support bracket and spaced apart from the support post, the support bracket having a plate having an angled portion, the angled portion providing for angular adjustment of the support pivot connection with the linear actuator.
Regarding Claim 7, He, as modified, teaches the solar panel system of claim 1 further comprising the linear actuator (He: Fig. 1; 4) having the extension member (He: Annotated Fig. 1; E) configured for the extension and the retraction in order to provide for said change in the length.
Regarding Claim 23, He, as modified, teaches the solar panel system of claim 1, wherein both the post pivot connection (He: Annotated Fig. 1; P1) and the frame pivot connection (He: Annotated Fig. 1; P3) are positioned directly on the support frame (Werner: Fig. 3; 38, 62, 64), such that both the post pivot connection and the frame pivot connection are spaced apart from one another, wherein the support frame is structurally separate from the panel frame (Werner: Annotated Fig. 3; F).
Regarding Claim 24, He, as modified, teaches the solar panel system of claim 23, wherein the panel frame (Werner: Annotated Fig. 3; F) is removable from the support frame while maintaining the frame pivot connection (He: Annotated Fig. 1; P3) between the linear actuator (He: Fig. 1; 4) and the support frame (Werner: Fig. 3; 38, 62, 64).  
Regarding Claim 25, He, as modified, teaches the solar panel system of claim 23, wherein the support frame (Werner: Fig. 3; 38, 62, 64) further comprises a lateral support member (He: Annotated Fig. 1; L) positioned laterally to a longitudinal axis of the support frame, wherein both the post pivot connection (Werner: Fig. 3; 34, 36) and the frame pivot connection are positioned on the lateral support member.  
Regarding Claim 26, He, as modified, teaches the solar panel system of claim 1, wherein the support frame (Werner: Fig. 3; 38, 62, 64) is directly connected to the post pivot connection (Werner: Fig. 3; 34, 36) and provides a planar platform for receiving the panel frame (Werner: Annotated Fig. 3; F) of the photovoltaic solar panel.  
Regarding Claim 27, He, as modified, teaches the solar panel system of claim 1, wherein the support frame (Werner: Fig. 3; 38, 62, 64) further includes a lateral support member (Werner: Fig. 3; 38) positioned laterally to a longitudinal axis of the support frame, wherein the post pivot connection (Werner: Fig. 3; 34, 36) is positioned between opposite ends of the lateral support member and the panel frame (Werner: Annotated Fig. 3; F) is connected to both of the opposite ends of the lateral support member on either side of the post pivot connection.
Regarding Claim 31, He, as modified, teaches the solar panel system of claim 1 further comprising the table bracket (Werner: Fig. 3-5; 42, 44, 46, 50) having an angular adjustment mechanism (Werner: Fig. 3-5; 42, 44, 50) for providing angular adjustment of respective adjacent sections of a drive shaft (Werner: Fig. 3; 36) located on opposite sides of the support post (He: Fig. 1; 2).  
Regarding Claim 32, He, as modified, teaches the solar panel system of claim 31, wherein the angular adjustment mechanism (Werner: Fig. 3-5; 42, 44, 50) is a pivot support coupling having multiple degrees of freedom.  
Regarding Claim 33, He, as modified, teaches the solar panel system of claim 31, wherein the pivot support coupling (Werner: Fig. 3-5; 42, 44, 50) is a ball and socket connection.

    PNG
    media_image1.png
    533
    932
    media_image1.png
    Greyscale

I: He; Annotated Fig. 1

    PNG
    media_image2.png
    703
    588
    media_image2.png
    Greyscale

II: Werner; Annotated Fig. 3

Claims 2-3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (WO 2018/170936) in view of Werner et al. (WO 2015/051267) as applied to claim 1 above, and further in view of Almogy et al. (US Patent No. 8,669,462).
Regarding Claim 2, He, as modified, teaches the solar panel system of claim 1 but fails to disclose a drive shaft coupled to the linear actuator, such that rotation of the drive shaft provides for said change in the length.
However, Almogy teaches a drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) coupled to the linear actuator (Almogy: Fig. 13-15A; 405), such that rotation of the drive shaft provides for said change in the length (Almogy: Col. 23, Ln. 32-45).
He and Almogy are analogous because they are from the same field of endeavor or a similar problem solving area e.g. solar panel supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuators in He with the drive shaft and gear assembly from Almogy, with a reasonable expectation of success, in order to provide a means of actuating multiple linear actuators via a single motor (Almogy: Col. 21, Ln. 52-67; , thereby increasing the efficiency and synchronization of the system.
Regarding Claim 3, He, as modified, teaches the solar panel system of claim 2 further comprising a first gear (Almogy: Fig. 16A-17; 470) coupled to the drive shaft (Almogy: Fig. 13-15A; 420) and a second gear (Almogy: Fig. 16A-17; 475) coupled to the linear actuator (He: Fig. 1; 4), the first gear and the second gear being operatively coupled to one another, such that co-rotation of the first gear and the second gear provide for said change in the length (Almogy: Col. 23, Ln. 32-45).
Regarding Claim 6, He, as modified, teaches the solar panel system of claim 2, wherein the support pivot connection (He: Annotated Fig. 1; P2) and the drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) are non-concentric with one another.
Regarding Claim 9, He, as modified, teaches the solar panel system of claim 2, wherein the drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) comprises two drive shaft sub-sections, the solar panel support apparatus further comprising a coupling (Almogy: Fig. 16A-17; 465) for operatively connecting serially arranged drive shaft ends of the two drive shaft sub-sections together such that rotation of one of the two drive shaft sub-sections imparts a rotation of the other one of the two drive shaft sub-sections.

Claims 1-3, 5-9, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al. (US Patent No. 8,669,462) in view of Bootello et al. (US Patent No. 9,140,241) and Paton et al. (US Patent No. 7,938,473).
Regarding Claim 1, Almogy discloses a solar panel system comprising: a photovoltaic solar panel (Almogy: Fig. 13-15A, 18B; 430) having a panel frame (Almogy: Annotated Fig. 18B; F) having a planar shape, the photovoltaic cell for absorbing solar energy; a panel support apparatus including: a support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) for supporting the planar shape of the panel frame; a support post (Almogy: Fig. 13-15A; 355) pivotally connected to the support frame at a post pivot connection (Almogy: Fig. 13-14B; 140) and anchored to an adjacent supporting surface, the support post for positioning the support frame above the adjacent supporting surface; a table bracket (Almogy: Annotated Fig. 13; T) mounted on the support post and extending from an end of the support post, such that the post pivot connection is positioned on the table bracket; and a linear actuator (Almogy: Fig. 13-15A; 405), the linear actuator coupled at a proximal end to the support post by a support pivot connection (Almogy: Fig. 16C-17; 480b, 495), the linear actuator having an extension member, the linear actuator coupled by a frame pivot connection (Almogy: Fig. 17; 405b) between the extension member and the support frame, the post pivot connection and the frame pivot connection spaced apart from one another on the support frame; wherein actuation of the linear actuator results in pivoting of the support frame about the post pivot connection (Almogy: Fig. 14A-14B).
Almogy fails to disclose a panel frame adjacent to a post pivot connection. However, Bootello teaches a solar panel (Bootello: Fig. 7; 61) adjacent to a post connection.
Almogy and Bootello are analogous because they are from the same field of endeavor or a similar problem solving area e.g. solar panel supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Almogy to have additional solar panels mounted in a central location as taught by Bootello, with a reasonable expectation of success, in order to provide another mounting location to arrange an additional number of solar panels to generate electric power from solar radiation not concentrated by the reflector, thereby increasing the energy production of the system that can be used to operate additional internal components, further ensuring that the system does not have to rely on the grid for power (Almogy: Col. 24, Ln. 22-35; Bootello: Col. 7, Ln. 41-67; Col. 8, Ln. 1-5).
Furthermore, Almogy fails to disclose a linear actuator including a housing, the housing having an extension member operable between an extended state and a retracted state; the linear actuator coupled at a distal end by a frame pivot connection between the extension member and the support frame; wherein a change in a length of the linear actuator results in pivoting of the support frame about the post pivot connection. However, Paton teaches a linear actuator (Paton: Fig. 1-2; 10) including a housing (Paton: Fig. 1-2; 12, 14, 16), the linear actuator coupled at a proximal end to a support by a support pivot connection (Paton: Fig. 1; 18) with the housing, the housing having an extension member (Paton: Fig. 1-2; 16) operable between an extended state and a retracted state; the linear actuator coupled at a distal end by a frame pivot connection (Paton: Fig. 1; 20) between the extension member and a frame; wherein a change in a length of the linear actuator results in pivoting of the support frame about the post pivot connection.
He and Almogy are analogous because they are from the same field of endeavor or a similar problem solving area e.g. automating pivot connections with linear actuators to improve efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear actuators in Almogy with the housing, lead screw, and extension member structure from Paton, with a reasonable expectation of success, in order to provide a linear actuator with a different angular range that has a housing surrounding its components, thereby sealing the actuator to protect it from the environment (Almogy: Col. 21, LN. 41-51; Paton: Col. 4, Ln. 21-39).
Regarding Claim 2, Almogy, as modified, teaches the solar panel system of claim 1 further comprising a drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) coupled to the linear actuator (Almogy: Fig. 13-15A; 405), such that rotation of the drive shaft provides for said change in the length (Almogy: Col. 23, Ln. 32-45).
Regarding Claim 3, Almogy, as modified, teaches the solar panel system of claim 2 further comprising a first gear (Almogy: Fig. 16A-17; 470) coupled to the drive shaft (Almogy: Fig. 13-15A; 420) and a second gear (Almogy: Fig. 16A-17; 475) coupled to the linear actuator (Almogy: Fig. 13-15A; 405), the first gear and the second gear being operatively coupled to one another, such that co-rotation of the first gear and the second gear provide for said change in the length (Almogy: Col. 23, Ln. 32-45).
Regarding Claim 5, Almogy, as modified, teaches the solar panel system of claim 1 further comprising a support bracket (Almogy: Fig. 16C-17; 485) connected to the support post (Almogy: Fig. 13-15A; 355) adjacent to the supporting surface, such that the support pivot connection (Almogy: Fig. 16C-17; 480b, 495) is on the support bracket and spaced apart from the support post, the support bracket having a plate having an angled portion, the angled portion providing for angular adjustment of the support pivot connection with the linear actuator (Paton: Fig. 1-2; 10).
Regarding Claim 6, Almogy, as modified, teaches the solar panel system of claim 2, wherein the support pivot connection (Almogy: Fig. 16C-17; 480b, 495) and the drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) are non-concentric with one another.
Regarding Claim 7, Almogy, as modified, teaches the solar panel system of claim 1 further comprising the linear actuator (Almogy: Fig. 13-15A; 405) having the extension member (Paton: Fig. 1-2; 16) configured for the extension and the retraction in order to provide for said change in the length.
Regarding Claim 8, Almogy, as modified, teaches the solar panel system of claim 7 further comprising a lead screw (Paton: Fig. 2; 40) coupled to a drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) and a threaded travel member (Paton: Fig. 2; 58) connected to the extension member (Paton: Fig. 1-2; 16), such that threads of the lead screw and of the threaded travel member are mated with one another.
Regarding Claim 9, Almogy, as modified, teaches the solar panel system of claim 2, wherein the drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) comprises two drive shaft sub-sections, the solar panel support apparatus further comprising a coupling (Almogy: Fig. 16A-17; 465) for operatively connecting serially arranged drive shaft ends of the two drive shaft sub-sections together such that rotation of one of the two drive shaft sub-sections imparts a rotation of the other one of the two drive shaft sub-sections.
Regarding Claim 23, Almogy, as modified, teaches the solar panel system of claim 1, wherein both the post pivot connection (Almogy: Fig. 13-14B; 140) and the frame pivot connection (Paton: Fig. 1; 20) are positioned directly on the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410), such that both the post pivot connection and the frame pivot connection are spaced apart from one another, wherein the support frame is structurally separate from the panel frame.
Regarding Claim 24, Almogy, as modified, teaches the solar panel system of claim 23, wherein the panel frame (Almogy: Annotated Fig. 18B; F) is separately attached to the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) and separate from the frame pivot connection (Paton: Fig. 1; 20) between the linear actuator (Almogy: Fig. 13-15A; 405) and the support frame.
Almogy discloses the claimed invention except for a panel frame that is removable from a support frame. However, MPEP §2164.05(a) states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.” In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc.,802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). 
Therefore, the fact that Almogy does not disclose a removable attachment is to be expected given the ubiquitous nature of removable fasteners in the art. However, with regards to a different frame member, Almogy expressly teaches this element and it would have been obvious to include this element to connect the panel frame because it would be attached via a well-known mechanical fastener (Almogy: Col. 18, Ln. 23-27), thereby simplifying assembly and repair.
Regarding Claim 25, Almogy, as modified, teaches the solar panel system of claim 23, wherein the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) further comprises a lateral support member (Almogy: Fig. 13-15A; 155, 410) positioned laterally to a longitudinal axis of the support frame, wherein both the post pivot connection (Almogy: Fig. 13-14B; 140) and the frame pivot connection (Paton: Fig. 1; 20) are positioned on the lateral support member.
Regarding Claim 26, Almogy, as modified, teaches the solar panel system of claim 1, wherein the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) is directly connected to the post pivot connection and provides a planar platform for receiving the panel frame (Almogy: Annotated Fig. 18B; F) of the photovoltaic solar panel (Almogy: Fig. 13-15A, 18B; 430).

    PNG
    media_image3.png
    686
    988
    media_image3.png
    Greyscale

III: Almogy; Annotated Fig. 13

    PNG
    media_image4.png
    670
    625
    media_image4.png
    Greyscale

IV: Almogy; Annotated Fig. 18B

Claims 4, 16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al. (US Patent No. 8,669,462) in view of Bootello et al. (US Patent No. 9,140,241) and Paton et al. (US Patent No. 7,938,473) as applied to claims 3 and 5 above, and further in view of Somerfield et al. (US Pub. No. 2010/0078608).
Regarding Claim 4, Almogy, as modified, teaches the solar panel system of claim 3, but fails to disclose a first gear is slidably coupled to the drive shaft to allow the drive shaft to translate relative to the first gear along a longitudinal axis of the drive shaft. 
However, Somerfield teaches a first gear (Somerfield: Fig. 1-2; 36) is slidably coupled to a drive shaft to allow the drive shaft to translate relative to the first gear along a longitudinal axis of the drive shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pinion gear and drive shaft in Almogy with the pinion gear and drive shaft connection and drive shaft flexibility from Somerfield, with a reasonable expectation of success, in order to provide a pinion gear configured to receive and accommodate a flexible drive shaft structure that is better adapted to be positioned to transmit a force to multiple actuators (Somerfield: [0004], [0014]). [Note: The gear 36 of Somerfield uses a toothed internal profile, shown in Fig. 2, to interface with a drive shaft. One having ordinary skill in the art would understand that the drive shaft of Almogy would be modified with said profile to function with the gears.]
Regarding Claim 16, Almogy, as modified, teaches the solar panel system of claim 5, but fails to explicitly disclose a drive shaft that is flexible along its length. However, Somerfield teaches a drive shaft that is flexible along its length (Somerfield: [0004], [0014]). [Note: See the rejection of claim 4 for motivation.
Claim 18 is rejected, as set forth in the rejection of claim 16.
Claim 20 is rejected, as set forth in the rejection of claim 16.
Regarding Claim 21, Almogy, as modified, teaches the solar panel system of claim 4, wherein first gear (Somerfield: Fig. 1-2; 36) has a surface with a first profile for mating with an exterior surface of the drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420), the exterior surface having a second profile matching the first profile (see claim 3 note). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al. (US Patent No. 8,669,462) in view of Bootello et al. (US Patent No. 9,140,241) and Paton et al. (US Patent No. 7,938,473) as applied to claim 9 above, and further in view of Marcotte (US Patent No. 8,322,333).
Regarding Claim 10, Almogy, as modified, teaches the solar panel system of claim 9, but fails to disclose a coupling comprising a tube sized to receive within a tube interior the serially arranged drive shaft ends.
However, Marcotte teaches a coupling (Marcotte: Fig. 4; 402) comprising a tube sized to receive within a tube interior the serially arranged drive shaft ends (Marcotte: Annotated Fig. 4; S1, S2, 313).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft in Almogy with the coupling connection from Marcotte, with a reasonable expectation of success, in order to provide a connector that slidingly receives two shaft ends and rigidly attaches the ends together, thereby ensuring a proper torque transfer between the shafts that is rigid in a direction transverse to the axis of rotation (Marcotte: Col. 5, Ln. 30-40).
Regarding Claim 11, Almogy, as modified, teaches the solar panel system of claim 10, wherein the two drive shaft sub-sections (Marcotte: Annotated Fig. 4; S1, S2, 313) each comprise an exterior drive shaft profile, and the tube (Marcotte: Fig. 4; 401) interior comprises an inner tube profile configured to mate with the exterior drive shaft profile (Marcotte: Fig. 4).
Regarding Claim 12, Almogy, as modified, teaches the solar panel system of claim 10, wherein the serially arranged drive shaft ends (Marcotte: Annotated Fig. 4; S1, S2, 313) are rigidly connected to the tube (Marcotte: Fig. 4; 401).


    PNG
    media_image5.png
    449
    941
    media_image5.png
    Greyscale

V: Marcotte; Annotated Fig. 4

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 

/TAYLOR L MORRIS/Examiner, Art Unit 3631